Citation Nr: 1411745	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  08-06 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for cervical spine disability (claimed as discogenic disease of the cervical spine, cervical strain, and degenerative disease of the cervical spine).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1973 to August 1974.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required. 


REMAND

The Veteran contends that he suffers cervical spine disability as due to service-connected left hemiparesis of the upper and lower extremity.  On August 2007 VA examination, cervical spine discogenic disc disease, cervical strain, and degenerative cervical spine disease were diagnosed.  The examiner opined that each of the diagnoses were not caused by or a result of service connected left hemiparesis of the upper and lower extremities; however the examiner did not address the question of whether the Veteran's cervical spine disability was aggravated beyond the natural progression due to his service-connected left hemiparesis of the upper and lower extremity.  Accordingly, the Board finds that another medical opinion is necessary.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any relevant outstanding (not already of record) VA or private treatment records.

2.  Obtain a medical opinion regarding the Veteran's claim for secondary service connection for cervical spine disability.  Specifically, an opinion should be provided as to the following:

a. Is it at least as likely as not (50% or greater probability) that the currently diagnosed cervical spine disability is related to service?

b. Is it at least as likely as not (50% or greater probability) that the currently diagnosed cervical spine disability was aggravated by (increased in severity due to) his service-connected left hemiparesis of the upper and lower extremity?  If the opinion is to the effect that the service-connected left hemiparesis of the upper and lower extremity aggravated cervical spine disability, the examiner should identify, to the extent possible, the degree of disability that is due to such aggravation.  

All opinions should be accompanied by detailed rationale consistent with the evidence of record.  

3.  After completion of the above and any further development deemed necessary, readjudicate the claim on appeal.  The Veteran and his representative should then be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


